
	

114 HR 239 IH: Udall-Eisenhower Arctic Wilderness Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Huffman (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To preserve the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, as wilderness
			 in recognition of its extraordinary natural ecosystems and for the
			 permanent good of present and future generations of Americans.
	
	
 1.Short titleThis Act may be cited as the Udall-Eisenhower Arctic Wilderness Act. 2.Findings and statement of policy (a)FindingsThe Congress finds the following:
 (1)Americans cherish the continued existence of expansive, unspoiled wilderness ecosystems and wildlife found on their public lands, and feel a strong moral responsibility to protect this wilderness heritage as an enduring resource to bequeath undisturbed to future generations of Americans.
 (2)It is widely believed by ecologists, wildlife scientists, public land specialists, and other experts that the wilderness ecosystem centered around and dependent upon the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, represents the very epitome of a primeval wilderness ecosystem and constitutes the greatest wilderness area and diversity of wildlife habitats of its kind in the United States.
 (3)President Dwight D. Eisenhower initiated protection of the wilderness values of the Arctic coastal plain in 1960 when he set aside 8,900,000 acres establishing the Arctic National Wildlife Range expressly for the purpose of preserving unique wildlife, wilderness and recreational values.
 (4)In 1980, when the Congress acted to strengthen the protective management of the Eisenhower-designated area with the enactment of the Alaska National Interest Lands Conservation Act (Public Law 96–487), Representative Morris K. Udall led the effort to more than double the size of the Arctic National Wildlife Refuge and extend statutory wilderness protection to most of the original area.
 (5)Before the enactment of the Alaska National Interest Lands Conservation Act, the House of Representatives twice passed legislation that would have protected the entire Eisenhower-designated area as wilderness, including the Arctic coastal plain.
 (6)A majority of Americans have supported and continue to support preserving and protecting the Arctic National Wildlife Refuge, including the Arctic coastal plain, from any industrial development and consider oil and gas exploration and development in particular to be incompatible with the purposes for which this incomparable wilderness ecosystem has been set aside.
 (7)When the Arctic National Wildlife Refuge was established in 1980 by paragraph (2) of section 303 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2390; 16 U.S.C. 668dd note), subparagraph (B)(iii) of such paragraph specifically stated that one of the purposes for which the Arctic National Wildlife Refuge is established and managed would be to provide the opportunity for continued subsistence uses by local residents, and, therefore, the lands designated as wilderness within the Refuge, including the area designated by this Act, are and will continue to be managed consistent with such subparagraph.
 (8)Canada has taken action to preserve those portions of the wilderness ecosystem of the Arctic that exist on its side of the international border and provides strong legal protection for the habitat of the Porcupine River caribou herd that migrates annually through both countries to calve on the Arctic coastal plain.
 (9)The extension of full wilderness protection for the Arctic coastal plain within the Arctic National Wildlife Refuge will still leave most of the North Slope of Alaska available for the development of energy resources, which will allow Alaska to continue to contribute significantly to meeting the energy needs of the United States without despoiling the unique Arctic coastal plain of the Arctic National Wildlife Refuge.
 (b)Statement of PolicyThe Congress hereby declares that it is the policy of the United States— (1)to honor the decades of bipartisan efforts that have increasingly protected the great wilderness ecosystem of the Arctic coastal plain;
 (2)to sustain this natural treasure for the current generation of Americans; and (3)to do everything possible to protect and preserve this magnificent natural ecosystem so that it may be bequeathed in its unspoiled natural condition to future generations of Americans.
				3.Designation of additional wilderness, Arctic National Wildlife Refuge, Alaska
 (a)Inclusion of arctic coastal plainIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), an area within the Arctic National Wildlife Refuge in the State of Alaska comprising approximately 1,559,538 acres, as generally depicted on a map entitled Arctic National Wildlife Refuge—1002 Area Alternative E—Wilderness Designation and dated October 28, 1991, is hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System. The map referred to in this subsection shall be available for inspection in the offices of the Secretary of the Interior.
 (b)AdministrationThe Secretary of the Interior shall administer the area designated as wilderness by subsection (a) in accordance with the Wilderness Act as part of the wilderness area already in existence within the Arctic National Wildlife Refuge as of the date of the enactment of this Act.
			
